DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 20-28 and 39, drawn to a molded part for a casting mold.
Group II, claim(s) 29-30, drawn to a molded part and method of molding a green compact.
Group III, claim(s) 31-37 and 40, drawn to a molded part and method of molding a green compact.
Group IV, claim(s) 38, drawn to a molded part.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.
Groups I and III/IV lack unity of invention because even though the inventions of these groups require the technical feature of a molded part comprising a permeable shell, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fujiyoshi (JP07256616A; of record with IDS dated 4/27/2020, further translation provided).  Fujiyoshi teaches a molded part for a casting mold (10 in Figure 1), comprising: at least one shell (12a, 12b), wherein a flange abuts a sealing surface of the shell (edge portion of 12a, 12b).  Furthermore, the shell has a permeability to a fluid (paragraph 0012, portions 11b and 12b of the upper and lower molds correspond to the highly water-permeable portion of the present invention).  Hence, the common technical feature is not considered special in light of the disclose of Fujiyoshi.
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of drainage channel(s) is/are provided in the molded part, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fujiyoshi.  As discussed above, Fujiyoshi discloses a molded part for a casting mold (10 in Figure 1).  Fujiyoshi further discloses the molded part comprises a drainage channel (communication hold 11d in Figure 1; paragraph 0015).  Hence, the common technical feature is not considered special in light of the disclose of Fujiyoshi.
Groups II and IV lack unity of invention because the groups do not share the same or corresponding technical feature.
Groups III and IV lack unity of invention because even though the inventions of these groups require the technical feature of a molded part comprising a permeable shell (porous shell for Group IV), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fujiyoshi.  As discussed above, Fujiyoshi teaches a molded part for a casting mold (10 in Figure 1), comprising: at least one shell (12a, 12b), wherein a flange abuts a sealing surface of the shell (edge portion of 12a, 12b).  The shell has a permeability to a fluid (paragraph 0012, portions 11b and 12b of the upper and lower molds correspond to the highly water-permeable portion of the present invention).  Hence, the common technical feature is not considered special in light of the disclose of Fujiyoshi.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        3/11/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715